Case 2:19-mj-40016-MAH Document1 Filed 12/27/19 Page 1 of 4 PagelD: 1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Hon. Michael A. Hammer, U.S.M.J.
Vv. : Mag. No. 19-40016
YULIA RADOCHINSKAYA : CRIMINAL COMPLAINT

I, Joseph Shapiro, being duly sworn, state the following is true and correct
to the best of my knowledge and belief:

SEE ATTACHMENT A
I further state that I am a Special Agent with the United States Drug
Enforcement Administration, and that this complaint is based on the following
facts:

SEE ATTACHMENT B

Continued on the attached page and made a part hereof:

(j ~—

Spefial Agent Joseph Shapiro
U.S. Department of Homeland Security

 

Sworn to before me and subscribed in my presence,
December 27, 2019 in Newark, New Jersey

HONORABLE MICHAEL A. HAMMER
UNITED STATES MAGISTRATE JUDGE Signattire of Judicial Officer

 
Case 2:19-mj-40016-MAH Document1 Filed 12/27/19 Page 2 of 4 PagelD: 2

ATTACHMENT A
COUNT ONE

On or about December 26, 2019, in the District of New Jersey and
elsewhere, the defendant,

YULIA RADOCHINSKAYA,

did willfully and knowingly make a materially false, fictitious, and fraudulent
statement and representation in a matter within the jurisdiction of the executive
branch of the Government of the United States, namely, the defendant made
false statements and presented false and fraudulent documentation to agents of
United States Customs and Border Patrol.

In violation of Title 18, United States Code, Section 1001(a}(2).
Case 2:19-mj-40016-MAH Document1 Filed 12/27/19 Page 3 of 4 PagelD: 3

ATTACHMENT B

I, Joseph Shapiro, am a Special Agent with the U.S. Department of
Homeland Security. I am fully familiar with the facts set forth herein based on
my own investigation, my conversations with other law enforcement officers, and
my review of reports, documents, and items of evidence. Where statements of
others are related herein, they are related in substance and part. Because this
Complaint is being submitted for the sole purpose of establishing probable cause
to support the issuance of a complaint, I have not set forth each and every fact
that I know concerning this investigation. Where I assert that an event took place
on a particular date, I am asserting that it took place on or about the date alleged.

1. Law enforcement has been investigating illegal exports of stolen
cellular phones (“cell phones”) for resale outside of the United States, with the
proceeds from sales of the stolen cell phones used to finance international
criminal enterprises.

2. On or about December 26, 2019, flying from Moscow, defendant
Yulia Radochinskaya (“Radochinskaya”) entered the United States at the John
F. Kennedy Airport (“JFK”). During her arrival interview with U.S. Customs and
Border Patrol (“CPB”), Radochinskaya stated that she was an airline employee
coming to the United States to purchase a cell phone and a laptop with an
intended departure date of on or about December 29, 2019. A review of flight
manifests, however, revealed that Radochinskaya intended to leave the United
States that same day, on or about December 26, 2019, on a flight departing out
of Newark International Airport (“EWR”).

3. Upon Radochinskaya’s arrival at EWR, on or about the evening of
December 26, 2019, CBP conducted an outbound inspection of Radochinskaya,
who was found to be in possession of approximately ninety-two (92) iPhones and
related export documentation. The approximately 92 cell phones were worth well
over $92,000.

4, Radochinskaya agreed to speak with CBP and stated that with
respect to the iPhones, that after departing JFK, she took a bus to the Port
Authority bus terminal in New York, where she met an individual known only to
her as “Dima.” According to Radochinskaya, Dima transferred the phones to
Radochinskaya’s carry-on luggage. Radochinskaya stated that following the
transfer, she traveled to EWR for a fight to Moscow via Germany. Radochinskaya
stated that the phones were intended for her mother, who resells cell phones in
Moscow.

5. With respect to export approval documentation for the cell phones,
Radochinskaya presented an Electronic Export Information (“EEI’) form to CBP
bearing ITN number X201912151160996 and XTN number 810793294-
20191226. Relevant law enforcement databases were consulted utilizing those
Case 2:19-mj-40016-MAH Document1 Filed 12/27/19 Page 4 of 4 PagelD: 4

numbers, which returned negative results for authenticity of the EEI form, i.e.,
the form was fraudulent.

6, The same EEI form also indicated that Radochinskaya was a
consignee of the cell phones. Radochinskaya, however, represented to CPB
officials that she had no ownership interest in the phones, and was merely
transporting them on behalf of a third-party.

7. On or about December 27, 2019, Radochinskaya planned to leave
the United States and fly back to Russia. The flight was booked for early
afternoon, but law enforcement intercepted Radochinskaya at the airport before
she could board the flight.
